316 F.2d 188
VALDOSTA LIVESTOCK COMPANY, Appellant,v.Jacob C. WILLIAMS and Bank of Washington, Washington, North Carolina, Appellees.
No. 8905.
United States Court of Appeals Fourth Circuit.
Argued April 4, 1963.
Decided April 8, 1963.

Ed G. Barham, Valdosta, Ga., and Bryan Grimes, Washington, N. C. (Franklin, Barham, Coleman, Elliott & Blackburn, Valdosta, Ga., on the brief), for appellant.
John C. Rodman, Washington, N. C. (Rodman & Rodman, Washington, N. C., on the brief) for appellee, Bank of Washington, Washington, North Carolina.
Before BOREMAN and BRYAN, Circuit Judges, and HARRY E. WATKINS, District Judge.
PER CURIAM.


1
Appellant seeks to prosecute an appeal from an order of the District Court denying its motion for summary judgment on the ground that there were genuine issues as to material facts which should be tried by jury. The order is interlocutory and is, therefore, unappealable. Doehler Metal Furniture Co. v. United States, 149 F.2d 130 (2d Cir., 1945); Burleson v. Canada, 285 F.2d 264 (4th Cir., 1961).


2
Appeal dismissed.